                               UNITED STATES DISTRICT COURT
                                           for the
                            EASTERN DISTRICT OF NORTH CAROLINA

U.S.A. vs. Faozi Saleh Alayah                                                    Docket No. 4:18-CR-10-1D

                               Petition for Action on Supervised Release

COMES NOW Taron N. Sebum, U.S. Probation Officer of the court, presenting a petition for modification
of the Judgment and Commitment Order ofFaozi Saleh Alayah, who, upon an earlier plea of guilty to False
Statement Under .Oath in Matter Relating to Alien Registry, in violation of 18 U.S.C. § 1015(a), was
sentenced by the Honorable James C. _Dever III, U.S. District Judge, on January 8, 2019, to the custody of
the Bureau of Prisons for a term of time served. It was further ordered that upon release from imprisonment
the defendant be placed on supervised release for a period of 3 years.

    Faozi Saleh Alayah was released from custody on January 8, 2019, at which time the term of supervised
release commenced.

     On March 21, 2021, a Violation Report was submitted informing the court of the defendant's February
9, 2021, citation for Driving While License Revoked (21CR700607) in Edgecombe County, North Carolina,
and testing positive for marijuana use on March 1, 2021. In response to these violations, the court agreed
to continue supervision. Additionally, the defendant completed a substance abuse assessment at East Coast
Counseling in Greenville, North Carolina, on March 12, 2021; however, no treatment was recommended at
this time.

    On March 15, 2021, a Violation Report was submitted after the defendant committed the offense of
Misdemeanor Selling/Distribute Tobacco Products to a Minor (21CR700611) in Hertford County, North
Carolina. When confronted, the defendant readily acknowledged the offense, and he received a verbal
reprimand for his actions. The court agreed to continue supervision. As of May 21, 2021, this case remains
pending in Hertford County District court.

   On May 4, 2021, a Violation Report was submitted after the defendant tested positive for marijuana use
on April 20, 2021. The court agreed to continue supervision, and the defendant was enrolled in substance
abuse treatment at East Coast Counseling in Greenville, North Carolina.

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS
FOLLOWS:

On May 13, 2021, the defendant committed the offense of Driving While License Revoked (21CR701800)
in Edgecombe County, North Carolina. Although this charge remains pending, Alayah readily
acknowledged guilt, and he plans to dispose of the offense accordingly. In response, the defendant received
a verbal reprimand for his actions, and he agreed to abide by a 30-day curfew. The defendant signed a
Waiver of Hearing agreeing to the proposed modification of supervision.

PRAYING THAT THE COURT WILL ORDER that supervised release be modified as follows:

   1. The defendant shall adhere to a curfew as directed by the probation officer for a period not to exceed
      30 consecutive days. The defendant is restricted to his during the curfew hours.

Except as herein modified, the judgment shall remain in full force and effect.
Faozi Saleh Alayah
Docket No. 4:18-CR-10-1D
Petition For Action
Page2
Reviewed and approved,                        I declare under penalty of perjury that the foregoing
                                              is true and correct.


Isl Dewayne L. Smith                          Isl Taran N. Sebum
Dewayne L. Smith .                            Taran N. Sebum
Supervising U.S. Probation Officer            U.S. Probation Officer
                                              150 Reade Circle
                                              Greenville, NC 27858-1137
                                              Phone:252-830-2335
                                              Executed On: May 21, 2021

                                     ORDER OF THE COURT

Considered and ordered this   .ta        day of N~          , 2021, and ordered filed and
made a part of the records in the above case. ----~-7=-----~


Jm:i:s C. Dever III
U.S. District Judge
